                                    UNITED STATES DISTRICT COURT
1
                                           DISTRICT OF NEVADA
2
                                                       ***
3
      FRANK PECK,                                           2:18-cv-00237-APG-VCF
4
                           Plaintiff,                       ORDER
5     vs.
6
                                                            MOTION FOR SCREENING [ECF NO. 51] , MOTION
      STATE OF NEVADA, et al.,                              FOR EXTENSION OF TIME [ECF NO. 52]
7
                           Defendants.
8

9            Before the Court is Defendants James Dzurenda, Brian Williams, Troy Ternes, Alexis Lozano,
10
     Jennifer Nash, Duane Wilson, Joel Quiroz, Perry Russell, Jacques Graham, Shanon Ennis-Wright, Julie
11
     Matousek, Brian Sandoval, Adam Laxalt, and Barbara Cegavske’s Motion for Screening of Plaintiff’s
12
     Amended Complaint (ECF No. 51) and Motion for Extension of Time to Respond to Plaintiff’s Complaint
13
     (ECF No. 52). For the reasons discussed below, the motions are granted.
14
            Plaintiff Frank Peck’s original complaint was screened and filed on July 5, 2018. (ECF Nos. 6,
15
     7). Defendants were scheduled to file an answer to the complaint by March 4, 2019. (ECF No. 27).
16

17
     Plaintiff filed an amended complaint on January 31, 2019. (ECF No. 40).

18          Defendants now move for the Court to screen Plaintiff’s amended complaint under 28 U.S.C. §

19   1915A. (ECF No. 51). Defendants also ask that their time to respond to Plaintiff’s amended complaint

20   be extended until after the Court screens the amended complaint. (ECF No. 52). Plaintiff does not oppose

21   these motions. (ECF No. 54).
22
            Under 28 U.S.C. § 1915A, the Court shall screen “a complaint in a civil action in which a prisoner
23
     seeks redress from a governmental entity or officer or employee of a governmental entity” and dismiss
24
     any portion that “is frivolous, malicious, or fails to state a claim upon which relief may be granted;
25

                                                        1
     or…seeks monetary relief from a defendant who is immune from such relief.” Plaintiff, an inmate, brings
1
     suit against governmental employees, and his amended complaint must be screened under 28 U.S.C. §
2

3    1915A. In addition, under LR 7-2(d), “[t]he failure of an opposing party to file points and authorities in

4    response to any motion…constitutes a consent to the granting of the motion.”

5           ACCORDINGLY, and for good cause shown,

6           IT IS ORDERED that Defendants’ Motion for Screening of Plaintiff’s Amended Complaint (ECF
7    No. 51) and Motion for Extension of Time to Respond to Plaintiff’s Complaint (ECF No. 52) are
8
     GRANTED. The Court will screen Plaintiff’s amended complaint, and Defendants’ time to respond to
9
     the amended complaint is stayed pending further Court order.
10
            DATED this 22nd day of March, 2019.
11

12

13                                                               _________________________
                                                                 CAM FERENBACH
14
                                                                 UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

                                                         2
